Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 

Applicant failed to timely respond to the previous Office Action issued on 12/29/2019 and petitioned for revival on 10/30/2020, petition for revival was granted on 1/15/2021.

Applicant Request for Continuation Examination on Oct 30, 2020.  Amended Claims 1-6, 8-10, 12-24.

Claims 1-25 are now pending in this application and have been rejected below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 30, 2020 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1-6, 8-10, 12-24 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn.

Applicant's amendments to Claims 1-6, 8-10, 12-24 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims 1-6, 8-10, 12-24 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…Under the USPTO's Subject Matter Eligibility Guidance (the "Guidance"), Revised Step 2A, Prong Two, these claim elements, individually and in combination, "integrate" the alleged judicial exception into a practical application that applies the alleged judicial exception in a manner that imposes a meaningful limit on the judicial exception. Accordingly, the claims are not "directed to" the alleged judicial exception...In contrast, in the claimed inventions, the configuration of the job posting input webpage and the resume input webpage only allow the recruiter and the candidate to choose from the same set of skills in a common skills database (see application at paragraph [0054]). This makes possible automated matching of resumes and job postings, with accurate results (see application at paragraphs [0048]). Accordingly, the claims "integrate" the alleged judicial exception into a practical application, on one or more of the following bases: (1)   the claim elements improve the technical field of online job recruiting; (2)   the claim elements implement the alleged judicial exception in conjunction with the job posting input webpage and the resume input webpage that are configured in a manner that is integral to the claim; and  (3)   the claim elements apply the alleged judicial exception in a meaningful way in respect to the job posting input webpage and the resume input webpage, beyond merely using a computer to "apply it."...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

 computer-implemented, skills database, recruiter computer, input webpage configured for, job postings database, the candidate computer, input webpage configured for, resume database , computer, A system, a server comprising a processor; a resume database for storing resumes, a job postings database for storing job postings, and a skills database accessible by the processor; a non-transient computer-readable media operatively connected to the processor, and storing instructions executable by the processor to implement  
Claim 5, 16: viewing web page that displays, viewing webpage that displays
Claim 10, 11, 24, 25: common database
Claim 12, 19: emailing a link
Claim 17: resume upload webpage that is configured for uploading, uploaded 
Claim 22: an input to control

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the storing..., communicating with..., uploading...uploaded..., to generate...emailing..., displays...,  elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – storing..., communicating with...,uploading...uploaded..., data output – to generate...emailing..., displays....

input webpage configured for...” “upload webpage....” are data input, and “to generate...” “webpage that displays...” are data output, which are extra-solution activities performed by generic computing elements that generally links the abstract idea to the a technical environment. Further, managing human recruiter and human job candidate, is a business problem directed to a mental process, organizing human activities, as established in 2019 PEG Step 2A Prong 1. This problem does not specifically arise in the realm of computer technology, i.e. computer, webpages, user interface, but rather, this problem existed and was addressed long before the advent of computers. Therefore, the claims do not improve upon the computing technology of “online job recruiting” “job posting input webpage and the resume input webpage”.
The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human recruiter gathering and comparing human job candidate data to fill human job position), organizing human activities (i.e. humans recruiter managing and organizing human job candidate to fill human job positions), generally linked to a technical environment, i.e. computer, user interface, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 


Applicant submits, “…amended claims 1 and 13 provide an "inventive concept" under the Guidance's Step 2B. The combination of the job posting input webpage and the resume input webpage that only allow a recruiter and a candidate to choose from the same set of skills in a common skills database is not conventional in the field of online job recruiting...” The Examiner respectfully disagrees.

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0071] Once the resume is complete either by uploading (and optionally parsing) or by manual creation, as shown in Figure 31 [0093] Those skilled in the relevant art will appreciate that the invention, or components thereof, can be practiced with other computing system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, personal computers ("PCs"), network PCs, mini -computers, mainframe compus, mainfrarecomputers, mobile phones, smart phones, personal digital assistants, personal music players (like iPODs) and the like. The embodiments can be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network. T1 a distributed computing environment, program modules may be located in both local and remote memory storage devices.  [0094] As used herein, the terms "computer" and "server" are both computing systems as described in the following. A computing system may be used as a server including one or more processing units, system memories, and system buses that couple various system components including system memory to a processing unit. Computing system will at times he referred to in the singular herein, but this is not intended to limit the application to a single computing system since in typical embodiments, there will be more than one computing system or other device involved. Other computing systems may be employed, such as conventional and personal computers, where the size or scale of the system allows. [0099] A computing system can operate in a networked environment using logical connections to one or more client computing systems and/or one or more database systems, such as one or more remote computers or networks. The computing system may be logically connected to one or more client computing systems and/or database systems under any known method of permitting computers to communicate, tr example through a network such as a local area network (LIAN') and/or a wide area network ("WAN") including, for example, the Internet. Such networking environments are well known, including wired and wireless enterprise-wide computer networks, intranets, extranets, and the Internet.  [0103] Further, in the methods taught herein, the various acts may be performed in a different order than that illustrated and described. Additionally, the methods can omit some acts, and/ or employ additional acts. 
Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



 






Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 13) recite,
“A ... method of matching at least one resume to at least one job postings, comprising the steps of: 
a. storing a set of skills in a ...; 
b. communicating with at least one recruiter ... to generate on ... a job posting ... inputting a plurality of job requirements comprising at least one job skill selected from the set of skills stored in the ...; 
c. communicating with the recruiter ... to receive the job requirements input into the job posting ..., and storing the received job requirements in a ... to create the at least one job posting; 
d. communicating with at least one candidate ... to generate on ... a resume ... inputting a plurality of resume components, and comprising at least one candidate skill selected from the set of skills stored in the ...; 
e. communicating with the candidate ... to receive the resume components input into the resume ..., and storing the received resume components in a ... to create the at least one resume; and 
f. in response to a request received from either the recruiter ... or the candidate ..., comparing each of the job requirements with the corresponding resume components to generate a match indicator indicative of a degree of match between the at least one resume and the at least one job posting. ”


Analyzing under Step 2A, Prong 1:
The limitations regarding, a. storing a set of skills in a ...; b. communicating with at least one recruiter ... to generate on ... a job posting ... inputting a plurality of job requirements comprising at least one job skill selected from the set of skills stored in the ...; c. communicating with the recruiter ... to receive the job requirements input into the job posting ..., and storing the received job requirements in a ... to create the at least one job posting; d. communicating with at least one candidate ... to generate on ... a resume ... inputting a plurality of resume  components, and comprising at least one candidate skill selected from the set of skills stored in the ...; e. communicating with the candidate ... to receive the resume components input into the resume ..., and storing the received resume components in a ... to create the at least one resume; and f. in response to a request received from either the recruiter ... or the candidate ..., comparing each of the job requirements with the corresponding resume components to generate a match indicator indicative of a degree of match between the at least one resume and the at least one job posting., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind to, a. storing a set of skills in a ...; storing the received resume components in a ... to create the at least one resume; and f. in response to a request received from either the recruiter ... or the candidate ..., comparing each of the job requirements with the corresponding resume components, and a human using pen and paper to, b. communicating with at least one recruiter ... to generate on ... a job posting ... inputting a plurality of job requirements comprising at least one job skill selected from the set of skills stored in the ...; c. communicating with the recruiter ... to receive the job requirements input into the job posting ..., and storing the received job requirements in a ... to create the at least one job posting; d. communicating with at least one candidate ... to generate on ... a resume ... inputting a plurality of resume  components, and comprising at least one candidate skill selected from the set of skills stored in the ...; e. communicating with the candidate ... to receive the resume components input into the resume ..., and ...to generate a match indicator indicative of a degree of match between the at least one resume and the at least one job posting; therefore, the claims are directed to a mental process. 

Further, b. communicating with at least one recruiter ... to generate on ... a job posting ... inputting a plurality of job requirements comprising at least one job skill selected from the set of skills stored in the ...; c. communicating with the recruiter ... to receive the job requirements input into the job posting ..., and storing the received job requirements in a ... to create the at least one job posting; d. communicating with at least one candidate ... to generate on ... a resume ... inputting a plurality of resume  components, and comprising at least one candidate skill selected from the set of skills stored in the ...; e. communicating with the candidate ... to receive the resume components input into the resume ..., and storing the received resume components in a ... to create the at least one resume; and f. in response to a request received from either the recruiter ... or the candidate ..., comparing each of the job requirements with the corresponding resume components to generate a match indicator indicative of a degree of match between the at least one resume and the at least one job posting, under the broadest reasonable interpretation, may be managing the relationship and organizing communications between human recruiters and human candidates. Additionally, matching at least one resume to at least one job postings, is also fundamental economic principles or practices and commercial or legal interactions (i.e. contracts). Thus the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1 and 13: computer-implemented, skills database, recruiter computer, input webpage configured for, job postings database, the candidate computer, input webpage configured for, resume database , computer, A system, a server comprising a processor; a resume database for storing resumes, a job postings database for storing job postings, and a skills database accessible by the processor; a non-transient computer-readable media operatively connected to the processor, and storing instructions executable by the processor to implement  
Claim 5, 16: viewing web page that displays, viewing webpage that displays
Claim 10, 11, 24, 25: common database
Claim 12, 19: emailing a link
Claim 17: resume upload webpage that is configured for uploading, uploaded 
Claim 22: an input to control

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the storing..., communicating with..., uploading...uploaded..., to generate...emailing..., displays...,  elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – storing..., communicating with...,uploading...uploaded..., data output – to generate...emailing..., displays....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0071] Once the resume is complete either by uploading (and optionally parsing) or by manual creation, as shown in Figure 31 [0093] Those skilled in the relevant art will appreciate that the invention, or components thereof, can be practiced with other computing system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, personal computers ("PCs"), network PCs, mini -computers, mainframe compus, mainfrarecomputers, mobile phones, smart phones, personal digital assistants, personal music players (like iPODs) and the like. The embodiments can be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network. T1 a distributed computing environment, program modules may be located in both local and remote memory storage devices.  [0094] As used herein, the terms "computer" and "server" are both computing systems as described in the following. A computing system may be used as a server including one or more processing units, system memories, and system buses that couple various system components including system memory to a processing unit. Computing system will at times he referred to in the singular herein, but this is not intended to limit the application to a single computing system since in typical embodiments, there will be more than one computing system or other device involved. Other computing systems may be employed, such as conventional and personal computers, where the size or scale of the system allows. [0099] A computing system can operate in a networked environment using logical connections to one or more client computing systems and/or one or more database systems, such as one or more remote computers or networks. The computing system may be logically connected to one or more client computing systems and/or database systems under any known method of permitting computers to communicate, tr example through a network such as a local area network (LIAN') and/or a wide area network ("WAN") including, for example, the Internet. Such networking environments are well known, including wired and wireless enterprise-wide computer networks, intranets, extranets, and the Internet.  [0103] Further, in the methods taught herein, the various acts may be performed in a different order than that illustrated and described. Additionally, the methods can omit some acts, and/ or employ additional acts. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims 2-12, 14-25 do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20140278633A1 to Daly et al., (hereinafter referred to as “Daly”) in view of US Patent Publication to US20160140504A1 to Obeid. (hereinafter referred to as “Obeid”) 


As per Claim 1, Daly teaches: (Currently Amended) A computer-implemented method of matching at least one resume to at least one job postings, comprising the steps of: 
a. storing a set of skills in a skills database; (in at least [0018] in FIG. 1, the skill management system 110 includes or communicates with a skill data store 122, a user data store 124 and a job data store 126.)
b. communicating with at least one recruiter computer to generate on the recruiter computer a job posting input webpage configured for inputting a plurality of job requirements comprising at least one job skill selected from the set of skills stored in the skills database; (in at least [0047] FIG. 8 is an illustrative user interface 800 generated by the skill management system 110 that enables a user to enter candidate search criteria to submit a search for candidates matching the provided search criteria. [0048] user interface 800 further includes primary skill criteria 810 and secondary skill criteria 820 for the search. While the skill criteria 810 and 820 are illustrated in user interface 800 as pull-down options and text fields for manual entry,)
c. communicating with the recruiter computer to receive the job requirements input into the job posting input webpage, and storing the received job requirements in a job postings database ... the at least one job posting; (in at least [0025] The job listings may be active job openings, for example, that were submitted to the skill management system and/or job broadcast system 142 by a recruiter or employer. The skill management system 110 may then provide any matching job records, sorted according to the requested criteria, to the job search system 140 for display to the user and/or for further processing
d. communicating with at least one candidate computer to generate on the candidate computer a resume input webpage configured for inputting a plurality of resume components, and comprising at least one candidate skill selected from the set of skills stored in the skills database; (in at least [0033] FIG. 5 is an illustrative user interface 500 generated by the skill management system 110 that enables a user to edit information associated with the user’s resume, including options for entering skill information...The user may also select a business area 506 and skill category 508 associated with the resume. In the illustrated embodiment, the business area 506 and skill category 508 may be selected from a list of predetermined eligible selections stored in skill data store 122.)
e. communicating with the candidate computer to receive the resume components input into the resume input webpage, and storing the received resume components in a resume database to create the at least one resume; and (in at least [0030] FIG. 4 is an illustrative user interface 400 generated by the skill management system 110 for display on a user’s computing device 104 that includes skill information associated with a user...The illustrated profile interface 400 includes skill information 402, which may have been generated by the skill management system 110 based on skill data retrieved from user data store 124 and/or skill data store 122...the entire string of text may be stored in skill data store 122 as a skill entry associated with the user. In other embodiments, a stored skill entry for the illustrated skill in skill data store 122)
f. in response to a request received from either the recruiter computer or the candidate computer, comparing each of the job requirements with the corresponding resume components to generate a match indicator indicative of a degree of match between the at least one resume and the at least one job posting. (in at least [0021] in FIG. 2, the skill groups system 132 may send information regarding a user and/or skills associated with the user to the skill management system 110. The skill managements system 110 may determine, based on the received data and data stored in the user data store 124 and/or skill data store 122, matching skill groups and/or information regarding users with similar skills as the user associated with the request. [0050] FIG. 9 is an illustrative user interface 900 generated by the skill management system 110 that presents candidate matches for skill-based search criteria entered by a user. The illustrative user interface 900 may be presented, for example, in response to a user selecting the submit option 832 discussed above with reference to FIG. 8. The user interface 900 includes information identifying the top candidate matches 902-905 for the user’s submitted search criteria. The candidates 902-905 may have been determined by the skill management system 110, for example, by implementing a method similar to illustrative method 700 described above.)


Although strongly implied and suggested, Daly does not expressly disclose the following limitations verbatim, which however, are taught by Obeid,
... to create the at least one job posting; (in at least [0129] FIG. 12C illustrates an exemplary screen image for allowing recruiters to add a new job listing. FIG. 12D illustrates an exemplary screen image for viewing a job from a displayed list of jobs.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Daly by, ...For each skill or experience-related phrase in a resume, the system computes a term of experience based on an experience range associated with a contextual use of the phrase in the resume. The term of experience for a phrase that occurs multiple times in the resume is the summation of the term of experience for each occurrence of the phrase associated with a different contextual use. The system stores each phrase and the term of experience in a parsed resume. The resume database also stores job descriptions that include required phrases and a required term of experience for each required phrase. The job descriptions also store a required level of education or field of specialization, and a required salary range....managing access to a resume database, searching the resume database, generating a resume summary based on a stored resume and job description, accessing a resume management and recruitment workflow system via a graphical user interface, and composing a resume for a candidate....for allowing recruiters to add a new job listing...viewing a job from a displayed list of jobs...resume management and recruitment workflow system 140 offers electronic mail capability from the site..., as taught by Obeid, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Daly with the motivation of, ...to reduce the time required to review resumes, eliminate the tediousness of the task, and improve the accuracy of the search... allows a candidate to store requisite experiences, capabilities, and competencies by merely posting their electronic or digital resume to the system. The candidate does not need to complete forms and assign years of experience to a predefined set of skill or experience-related phrases. The system retains all of the experiences, skills, and experience-related phrases for the candidate and assigns the maximum possible duration of experience for each utilizing this information for the employer to execute a search with great accuracy, i.e., an improved precision ratio...allows a hiring manager or recruiting representative to search a resume database for a candidate having a specific skill or experience-related phrase at a required minimum duration of experience. This search allows the hiring manager or recruiting representative to reduce a large pool of resumes to a short list of resumes and to obtain a short list of candidates. The candidates in this short list will have the required skill or experience-related phrases at possibly the required duration of experience as long as the resume contains job narratives that contain the skill or experience-related phrase, and the duration of the various jobs held by the candidate. The search user interface allows the hiring manager or recruiting representative to draft a database query using either an intuitive interface or a Boolean phrase interface...Optimizing the data retrieval to the user's liking influences the determination of the length and number of these time units. Smaller number of time units tends to cause the units to carry high values and will cause the system to retrieve a larger number of resumes...to optimize the search for candidates, the matching of candidates to jobs, and to get the narrowest possible results without missing any significant number of resumes...to optimize the storage and performance of the system for an ideal normalization level. The distributed architecture will improve load balancing by distributing the processing required to populate, search, maintain, and backup the database...to produce optimal performance..., as recited in Obeid. 
	

As per Claim 2
wherein steps (d) and (e) are performed a plurality of times to create a plurality of resumes, and (in at least [0022] in FIG. 2, the skill exchange system 136, in communication with the skill management system 110, may enable automated assessment of one or more skills possessed by an individual. For example, a user interacting with the skill exchange system 136 may provide information, such as by answering questions and/or other data collection methods, that enables the skill management system 110 to implement an objective assessment of the user's skills and relative proficiency or competency level within each skill. The skill management system 110 may then associate the identified skills and associated competency levels with the user in user data store 124 [0030] FIG. 4 is an illustrative user interface 400 generated by the skill management system 110 for display on a user's computing device 104 that includes skill information associated with a user. )
wherein step (f) is performed for a plurality of resumes, and the method further comprises ranking each of the plurality of resumes by the match indicators indicative of the degree of match between each of the plurality of resumes and the at least one job posting. (in at least [0045]  the skill generator module 112 ranks the potential candidates based at least in part on the determined match scores. For example, the records (which may include profiles and/or resumes) may be sorted in descending order based on the determined match score for each record. )


As per Claim 3, Daly teaches: (Currently amended) The method of claim 1 
wherein the resume components are each accorded different weighting in step (f) (in at least [0043] the skill generator module 112 may treat only the primary mandatory skill as required, but give greater weight to a match of a secondary mandatory skill than to a match of an optional skill. )
  

As per Claim 4
wherein the resume skill component includes information regarding one or more of: length of time used, when last used, and a proficiency level, and (in at least [0035] FIG. 5 includes competency level options such as “novice” and “expert,” it will be appreciated that a variety of different types of competency level indications may be used in other embodiments. For example, skill competency levels, in other embodiments, may be indicated by a number, a symbol, an icon, a color, and/or some other visual indicator.)
step (f) weighs the information in accordance with the job requirements of each of the at least one job posting. (in at least [0041] A sample user interface for receiving a mandatory skill, skill category and optional skills is discussed in more detail below with reference to FIG. 8. In other embodiments, the skill information may be retrieved from a previously submitted search, may be retrieved from a stored job listing, or may be at least partially determined automatically from text information (as discussed above with reference to FIG. 6).)
  

As per Claim 5, Daly teaches: (Currently Amended) The method of claim 1 wherein the method further comprises 
communicating with the recruiter computer or the candidate computer to generate a resume viewing web page that displays the resume components in one of a plurality of viewing format templates, regardless of a format in which the resume was created, wherein the format comprises either a combination, or a presentation sequence, or both a combination and a presentation sequence of the resume components in the resume. (in at least [0030] FIG. 4 is an illustrative user interface 400 generated by the skill management system 110 for display on a user's computing device 104 that includes skill information associated with a user. The illustrative user interface 400 may be considered a profile interface and may be displayed, for example, by a browser executed by the user's computing device 104...the user could be someone other than Joe Smith that has selected to view Joe Smith's profile information, such as an employer or recruiter...The illustrated profile interface 400 includes skill information 402, which may have been generated by the skill management system 110 based on skill data retrieved from user data store 124 and/or skill data store 122...the entire string of text may be stored in skill data store 122 as a skill entry associated with the user. In other embodiments, a stored skill entry for the illustrated skill in skill data store 122 may be a verb entry of “administer,” an object entry of “Apache servers” and a competency entry of “apprentice.” It will be appreciated that, in other embodiments, a skill entry may include a phrase without a verb, such as “Apache server administration,” a verb and an adverb, or any other grammatical combination.)
 

As per Claim 6, Daly teaches: (Currently Amended) The method of claim 1 
wherein the at least one resumes comprises variant resumes, produced by creating and combining a plurality of variant components.  (in at least [0030] FIG. 4 is an illustrative user interface 400 generated by the skill management system 110 for display on a user's computing device 104 that includes skill information associated with a user. The illustrative user interface 400 may be considered a profile interface and may be displayed, for example, by a browser executed by the user's computing device 104...the user could be someone other than Joe Smith that has selected to view Joe Smith's profile information, such as an employer or recruiter...The illustrated profile interface 400 includes skill information 402, which may have been generated by the skill management system 110 based on skill data retrieved from user data store 124 and/or skill data store 122...the entire string of text may be stored in skill data store 122 as a skill entry associated with the user. In other embodiments, a stored skill entry for the illustrated skill in skill data store 122 may be a verb entry of “administer,” an object entry of “Apache servers” and a competency entry of “apprentice.” It will be appreciated that, in other embodiments, a skill entry may include a phrase without a verb, such as “Apache server administration,” a verb and an adverb, or any other grammatical combination.)


As per Claim 7, Daly teaches: (Original) The method of claim 1 
wherein the match indicator comprises a positive/negative indicator for a minimum requirement, a grade indicating a relative degree of match, or a comparison matrix listing resume components against job requirements, or any combination thereof. (in at least [0043] At block 706, the skill generator module 112 determines a match score for at least a subset of the individuals for whom records were retrieved. The match score may be determined based at least in part by comparing the received mandatory skill(s), skill category and/or optional skills with each retrieved record (e.g., each resume and/or each user profile)...the skill generator module 112 may treat only the primary mandatory skill as required, but give greater weight to a match of a secondary mandatory skill than to a match of an optional skill. In matching skills, the skill generator module 112 may consider any minimum competency levels associated with the skill(s) that were requested in the search criteria (e.g., the search criteria may indicate that the primary skill requires at least an intermediate competency level). ) 


As per Claim 8, Daly teaches: (Currently Amended) The method of claim 7 
wherein the request is a search request received from the recruiter computer for all resumes which match a minimum requirement, which results in a list of resumes each having a grade. (in at least [0047] FIG. 8 is an illustrative user interface 800 generated by the skill management system 110 that enables a user to enter candidate search criteria to submit a search for candidates matching the provided search criteria. [0050] FIG. 9 is an illustrative user interface 900 generated by the skill management system 110 that presents candidate matches for skill-based search criteria entered by a user. The illustrative user interface 900 may be presented, for example, in response to a user selecting the submit option 832 discussed above with reference to FIG. 8. The user interface 900 includes information identifying the top candidate matches 902-905 for the user's submitted search criteria. )


As per Claim 9, Daly teaches: (Currently Amended) The method of claim 1 
wherein a the at least one job posting may be created from a pre-defined job ....  (in at least [0025] The job listings may be active job openings, for example, that were submitted to the skill management system and/or job broadcast system 142 by a recruiter or employer. The skill management system 110 may then provide any matching job records, sorted according to the requested criteria, to the job search system 140 for display to the user)

Although strongly implied and suggested, Daly does not expressly disclose the following limitations verbatim, which however, are taught by Obeid
... a pre-defined job template.  (in at least [0129] FIG. 12C illustrates an exemplary screen image for allowing recruiters to add a new job listing.)

The reason and rationale to combine Daly and Obeid is the same as recited above.


As per Claim 10, Daly teaches: (Currently Amended) The method of claim 1 
wherein the resume components and the job requirements which share the same data are each created by selection from a common database. (in at least [0021] in FIG. 2, the skill groups system 132 may send information regarding a user and/or skills associated with the user to the skill management system 110. The skill managements system 110 may determine, based on the received data and data stored in the user data store 124 and/or skill data store 122, matching skill groups and/or information regarding users with similar skills as the user associated with the request.)


As per Claim 11
wherein the common database comprises one or more of a job title database, a geographic location database, or an educational institution database. (in at least [0025] When submitting a search for job listings, the job search system may enable the user to indicate any additional filters that should be applied to the search, such as job title, location, distance, company, industry, business area, posting date, job type, education level, and/or other criteria. [0026]  the skill management system 110 and/or by one or more of the other systems that are in communication with the skill management system in FIG. 2 may be stored in skill data store 122 based at least in part on collective skill input received from a potentially large number of users.  [0031] profile interface 400 also includes work experience information associated with the identified user, Joe Smith. The work experience information includes, for example, an entry 404 indicating that Joe Smith previously worked as an information technology consultant. Skill entry 404 includes information associated with Joe Smith's position as an information technology consultant, including job title, industry, business areas, skill categories and skills with associated competencies. )


As per Claim 15, Daly teaches: (Currently Amended) The system of claim 13 
wherein the job posting input webpage is configured to allow entry of a rating of importance of a the job skill within the job posting. (in at least [0043] the skill generator module 112 may treat only the primary mandatory skill as required, but give greater weight to a match of a secondary mandatory skill than to a match of an optional skill. [0047] FIG. 8 is an illustrative user interface 800 generated by the skill management system 110 that enables a user to enter candidate search criteria to submit a search for candidates matching the provided search criteria. [0048] The user interface 800 further includes primary skill criteria 810 and secondary skill criteria 820 for the search. While the skill criteria 810 and 820 are illustrated in user interface 800 as pull-down options and text fields for manual entry, in other embodiments, the primary and secondary skill information may be determined by the skill management system 110 from free-form text )


As per Claim 17, Daly teaches: (Currently Amended) The system of claim 13 wherein the method further comprises 
communicating with the candidate computer to generate on the candidate computer a resume upload webpage that is configured for uploading a pre- created resume for storage in the resume database, and parsing the uploaded resume. (in at least [0036] The user may select upload option 522 in user interface 500 in order to upload a resume file, such as a text document, to the skill management system 110. The user may select option 524 in order to indicate that the skill management system 110 should automatically determine additional skills to associate with the resume based on the text of the uploaded resume document...the skill management system 110 may determine one or more additional skills by implementing a method similar to illustrative method 600, described below. In some embodiments, the skill management system 110 may present the automatically identified skills to the user for verification prior to associating the additional skills with the user in user data store 124.)  


As per Claim 18, Daly teaches: (Currently Amended) The system of claim 17 wherein the method further comprises 
identifying those components of the pre-created resume needing completion or verification before being stored in the resume database.  (in at least [0036] the skill management system 110 may determine one or more additional skills by implementing a method similar to illustrative method 600, described below. In some embodiments, the skill management system 110 may present the automatically identified skills to the user for verification prior to associating the additional skills with the user in user data store 124.)


As per Claim 19, Daly teaches: (Currently Amended) The system of claim 18 wherein the method further comprises 
...a link to a resume to a recipient.  (in at least [0025] in FIG. 2, the job search system 140 may communicate with the skill management system 110 in response to a job-seeking user submitting, to the job search system, a search request for job openings or listings that match the user's skills and/or other information regarding the user. [0050] FIG. 9 is an illustrative user interface 900 generated by the skill management system 110 that presents candidate matches for skill-based search criteria entered by a user....the searching user wishes to view more information regarding candidate 902, for example, the user may select option 910 to view the candidate's profile and skill information or option 912 to view the candidate's resume.)

Although strongly implied and suggested, Daly does not expressly disclose the following limitations verbatim, which however, are taught by Obeid
emailing a link to a resume to a recipient. (in at least [0065] resume parser program 312 sends an electronic mail message to candidate 110 a that includes a link to the parsed resume)

The reason and rationale to combine Daly and Obeid is the same as recited above.


As per Claim 20, Daly teaches: (Original) The system of claim 13 
further comprising at least one job posting .... (in at least [0025] The job listings may be active job openings, for example, that were submitted to the skill management system and/or job broadcast system 142 by a recruiter or employer. The skill management system 110 may then provide any matching job records, sorted according to the requested criteria, to the job search system 140 for display to the user and/or for further processing. Examiner notes: Enable recruiter to manage job records in Fig. 2)


... job posting template.  (in at least [0129] FIG. 12C illustrates an exemplary screen image for allowing recruiters to add a new job listing.)

The reason and rationale to combine Daly and Obeid is the same as recited above.


As per Claim 21, Daly teaches: (Currently Amended) The system of claim 13 wherein the method further comprises 
storing a plurality of variant resumes in the resume database, wherein the variant resumes are based on variants of the resume components of the resume.  (in at least [0030] FIG. 4 is an illustrative user interface 400 generated by the skill management system 110 for display on a user's computing device 104 that includes skill information associated with a user. The illustrative user interface 400 may be considered a profile interface and may be displayed, for example, by a browser executed by the user's computing device 104...the user could be someone other than Joe Smith that has selected to view Joe Smith's profile information, such as an employer or recruiter...The illustrated profile interface 400 includes skill information 402, which may have been generated by the skill management system 110 based on skill data retrieved from user data store 124 and/or skill data store 122...the entire string of text may be stored in skill data store 122 as a skill entry associated with the user. In other embodiments, a stored skill entry for the illustrated skill in skill data store 122 may be a verb entry of “administer,” an object entry of “Apache servers” and a competency entry of “apprentice.” It will be appreciated that, in other embodiments, a skill entry may include a phrase without a verb, such as “Apache server administration,” a verb and an adverb, or any other grammatical combination. [0033] FIG. 5 is an illustrative user interface 500 generated by the skill management system 110 that enables a user to edit information associated with the user's resume, including options for entering skill information)


As per Claim 22, Daly teaches: (Currently Amended) The system of claim 13 wherein the method further comprises 
receiving from the candidate computer an input to control .... (in at least [0033] FIG. 5 is an illustrative user interface 500 generated by the skill management system 110 that enables a user to edit information associated with the user's resume, including options for entering skill information.)  

Although strongly implied and suggested, Daly does not expressly disclose the following limitations verbatim, which however, are taught by Obeid
... the level of privacy and security of the resume by indicating who can view the resume. (in at least [0045] The phrase “private resume” indicating that the system stores the resume and restricts access to the resume to the members of a specific group of system users. As shown in FIG. 1, the specific group is recruitment team 125. As shown in FIG. 1, candidate 110 b previously authored another instance of resume 115 b and stored the other instance of resume 115 b in resume management and recruitment workflow system 140 as a public resume. Thus, resume 115 b is a “semi-private resume” because the other instance of resume 115 b discloses to the public the information common to both the public and private instance of resume 115 b.)

The reason and rationale to combine Daly and Obeid is the same as recited above.

As per Claim 13, 14, 16, 24, 25, refer a system (see Daly [0028]), respectively,  that are substantially similar to the subject matter set forth in Claim 1, 7, 5, 10, & 11 above, and therefore are rejected based on the same reasons and rationale set forth in the rejections of Claim 1, 7, 5, 10, & 11 above. 

 
Claims 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20140278633A1 to Daly et al., (hereinafter referred to as “Daly”) in view of US Patent Publication to US20160140504A1 to Obeid. (hereinafter referred to as “Obeid”)  in view of US Patent Publication to US20110106762A1 to Dane et al. (hereinafter referred to as “Dane”) 


As per Claim 12, Daly teaches:  (Currently Amended) The method of claim 1 comprising a further step of 
... a link to a resume to the recruiter computer in response to ...from the candidate computer.  (in at least [0025] in FIG. 2, the job search system 140 may communicate with the skill management system 110 in response to a job-seeking user submitting, to the job search system, a search request for job openings or listings that match the user's skills and/or other information regarding the user. [0050] FIG. 9 is an illustrative user interface 900 generated by the skill management system 110 that presents candidate matches for skill-based search criteria entered by a user....the searching user wishes to view more information regarding candidate 902, for example, the user may select option 910 to view the candidate's profile and skill information or option 912 to view the candidate's resume.)

Although strongly implied and suggested, Daly in view of Obeid does not expressly disclose the following limitations verbatim, which however, are taught by Dane
emailing a link to a resume to the recruiter computer in response to a send request from the candidate computer, which link comprises a security token and expiry date.   (in at least [0055] discloses In addition to identifying one or more forms for the recipient to complete, the sender (i.e., the Recruiter) can also establish an expiration time for the URL. This expiration time can either be based on an absolute date and time for the URL to expire or can be relative to the first time that the URL is accessed. For example, the resume database system 105 may be instructed to inactivate the URL five days after it is first sent or five days after it is first accessed. Instead of using a duration, the sender also may establish a date and time certain for the link to expire. The sender also may instruct the resume database system 105 to allow access to the resume record only a set number of times and thereafter disable the link. Finally, the system can be instructed to notify the sender when the recipient has not accessed the URL some predetermined amount of time after the e-mail message has been sent. By being notified that a candidate's URL has not been accessed, the Recruiter can take alternate measures to assure that qualified candidates are not missed. [0060] discloses when the resume database server 105 receives the instructions from the Recruiter on the first client system 125 to send the link to an e-mail destination, i.e., the Hiring Manager, entries are made in the Notes table 1100 and the E-Mail Transactions table 1200. As an example, entry 1108 includes Resume_Key=14888 with the Date/Time Sent=20000229100000 and the E-mail Destination=HiringMgr@company.com. An entry 1212 in the E-Mail Transactions table 1200 has a Resume_Key=14888, an E-Link_Key=769336409, Date/Time Sent=20000229100000, an E-Mail Destination=HiringMgr@company.com, and a Sender_ID=HumanRes1. Similarly, the entry 1110 in Notes table 1100 parallels the entry 1214 in E-Mail Transactions table 1200 [0061] discloses the resume database server creates a URL to link to the resume record. As shown in FIG. 13 a first URL 1300 is created with respect to entry 1108, as shown in Notes table 1100. URL 1300 includes a location portion 1304 identifying the location on the World Wide Web of the resume database server 105, and an encoded portion 1306. The encoded portion 1306 encodes the Resume_Key value and the E-Link_Key value that is assigned to each URL such that it cannot be ascertained without knowing the scheme that was used to encode the information. If there are two or more recipients, each recipient receives a different URL that has a unique E-Link_Key value although each URL points to the same resume information. This unique E-Link_Key value allows the system to identify when a particular recipient is accessing the resume database since the unique identifier is associated with the recipient's URL.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Daly in view of Obeid by, A resume database system allows for resume records on the resume database system to be viewed by others via a Uniform Resource Locator, URL. In addition, in response to instructions from an authorized user of the resume database system, input from an unauthorized, but otherwise verified, source can be added to the database by the resume database system. The verified user accesses the resume database and completes any necessary forms via a web browser and submits the information. The authorized user defines the actions that the verified user is allowed to take. These actions include, for example, only being able to review resume information, or being able to add information to the resume database without needing training on the operation of the database. A resume database server system coordinates the activity of the authorized and verified users. Communications between all three users is accomplished via a computer network, as taught by Dane, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Daly in view of Obeid with the motivation of, Efficiencies will be gained because all open requests or positions can be handled through the Human Resources group…, a resume database system is provided so that a person who is unfamiliar with the resume database can receive resume information about a qualified candidate and is able to enter information about the candidate directly into the resume database…allows the Recruiter to identify situations where information is being forwarded but not being acted upon in a timely manner…assure that qualified candidates are not missed…confidentiality and privacy are key requirements of a resume database…To preserve confidentiality and prevent fraudulent access to the resume database…no time will be wasted… A single page pointing to multiple candidates would be advantageous when there is a large number of candidates to review, as recited in Dane. 


As per Claim 23, Daly teaches:  (Currently Amended) The system of claim 22 wherein controlling the level of privacy and security of the resume by comprises 
communicating a link to a recipient, ....  (in at least [0025] in FIG. 2, the job search system 140 may communicate with the skill management system 110 in response to a job-seeking user submitting, to the job search system, a search request for job openings or listings that match the user's skills and/or other information regarding the user. [0050] FIG. 9 is an illustrative user interface 900 generated by the skill management system 110 that presents candidate matches for skill-based search criteria entered by a user....the searching user wishes to view more information regarding candidate 902, for example, the user may select option 910 to view the candidate's profile and skill information or option 912 to view the candidate's resume.)

Although strongly implied and suggested, Daly in view of Obeid does not expressly disclose the following limitations verbatim, which however, are taught by Dane
communicating a link to a recipient, which link includes a security token and expiry date.  (in at least [0055] discloses In addition to identifying one or more forms for the recipient to complete, the sender (i.e., the Recruiter) can also establish an expiration time for the URL. This expiration time can either be based on an absolute date and time for the URL to expire or can be relative to the first time that the URL is accessed. For example, the resume database system 105 may be instructed to inactivate the URL five days after it is first sent or five days after it is first accessed. Instead of using a duration, the sender also may establish a date and time certain for the link to expire. The sender also may instruct the resume database system 105 to allow access to the resume record only a set number of times and thereafter disable the link. Finally, the system can be instructed to notify the sender when the recipient has not accessed the URL some predetermined amount of time after the e-mail message has been sent. By being notified that a candidate's URL has not been accessed, the Recruiter can take alternate measures to assure that qualified candidates are not missed. [0060] discloses when the resume database server 105 receives the instructions from the Recruiter on the first client system 125 to send the link to an e-mail destination, i.e., the Hiring Manager, entries are made in the Notes table 1100 and the E-Mail Transactions table 1200. As an example, entry 1108 includes Resume_Key=14888 with the Date/Time Sent=20000229100000 and the E-mail Destination=HiringMgr@company.com. An entry 1212 in the E-Mail Transactions table 1200 has a Resume_Key=14888, an E-Link_Key=769336409, Date/Time Sent=20000229100000, an E-Mail Destination=HiringMgr@company.com, and a Sender_ID=HumanRes1. Similarly, the entry 1110 in Notes table 1100 parallels the entry 1214 in E-Mail Transactions table 1200 [0061] discloses the resume database server creates a URL to link to the resume record. As shown in FIG. 13 a first URL 1300 is created with respect to entry 1108, as shown in Notes table 1100. URL 1300 includes a location portion 1304 identifying the location on the World Wide Web of the resume database server 105, and an encoded portion 1306. The encoded portion 1306 encodes the Resume_Key value and the E-Link_Key value that is assigned to each URL such that it cannot be ascertained without knowing the scheme that was used to encode the information. If there are two or more recipients, each recipient receives a different URL that has a unique E-Link_Key value although each URL points to the same resume information. This unique E-Link_Key value allows the system to identify when a particular recipient is accessing the resume database since the unique identifier is associated with the recipient's URL.)

The reason and rationale to combine Daly, Obeid, Dane is the same as recited above.





Conclusion
Austin, US20070203776A1, A method and apparatus for storing a resume on a server which is part of a computer network (e.g. the Internet), providing a method for the owner of the resume (job candidate) to mask out certain confidential information (such as the owner's identity) while maintaining the “look and feel” of the original resume, and allowing users on the network the freedom to peruse an exact copy of the resume at will, while keeping the confidential parts (e.g. the owner's identity and current employer) sufficiently blurred out that they would be undecipherable. This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers). The owner then would be provided with a method to either approve or deny the requests to view the unmasked resume. The requestors (employers) would then be notified over an Internet link of the approval or denial. The purpose and goal of this invention is to grant the owner of the resume (job candidate) absolute control over who could and who could not view the unmasked version of the resume (which might be his identity and other pertinent personal information) while at the same time allowing users on the network the ability to peruse an exact copy of the resume with the confidential parts rendered indecipherable. A key feature of this invention is that all the back office work of sorting, categorizing, and searching of the resumes including the billing of clients would be handled by an automated computer program with minimal to no human involvement. While this invention is primarily concerned with the storage, retrieval, and display of resumes, it could equally be used for financial reports, medical reports, bank accounts, stock quotes, benefit plans, or any other case where the “look and feel” of the original document is desired to be preserved while masking out the confidential parts of the document in such a manner that the document owner has absolute control over who is able to view the unmasked version of the document.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623